Case 1:14-cv-02887-JLK-MEH Document 279-1 Filed 06/23/20 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Case No. 1:14-cv-02887-JLK-MEH

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA,
   on their own and on behalf of all others similarly situated,

            Plaintiffs,

   v.

   THE GEO GROUP, INC.,

            Defendant.


        AMENDED NOTICE OF F.R.C.P. 30(b)(1) DEPOSITION OF HUGO HERNANDEZ


   TO:      Plaintiff HUGO HERNANDEZ

            PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 30(b)(1),

   counsel for Defendant THE GEO GROUP, INC. will take the oral deposition of Hugo Hernandez

   on June 24, 2020, at 10:00 a.m. CST/ 9:00 a.m. MST by remote video conferencing technology

   that will be provided by U.S. Legal. The deposition will be taken upon oral examination by

   stenographic means before an officer authorized by law to administer oaths and will continue from

   day to day until completed. Additionally, GEO intends to record the video deposition testimony,

   which will also be completed remotely.




   Exhibit 1
   50369597;1
Case 1:14-cv-02887-JLK-MEH Document 279-1 Filed 06/23/20 USDC Colorado Page 2 of 5




            Dated: June 22, 2020

                                        AKERMAN LLP

                                        s/Adrienne Scheffey
                                        Colin L. Barnacle
                                        Adrienne Scheffey
                                        Christopher J. Eby
                                        Melissa L. Cizmorris
                                        1900 Sixteenth Street, Suite 1700
                                        Denver, Colorado 80202
                                        Telephone: (303) 260-7712
                                        Facsimile: (303) 260-7714
                                        Email: colin.barnacle@akerman.com
                                        Email: christopher.eby@akerman.com
                                        Email: melissa.cizmorris@akerman.com
                                        Email: adrienne.scheffey@akerman.com

                                        BURNS, FIGA & WILL, P.C.
                                        Dana L. Eismeier
                                        Michael Y. Ley
                                        6400 S. Fiddlers Green Circle, Suite 1000
                                        Greenwood Village, CO 80111
                                        Telephone: (303) 796-2626
                                        Facsimile: (303) 796-2777
                                        Email: deismeier@bfwlaw.com
                                        Email: mley@bfwlaw.com
                                        Attorneys for Defendant The GEO Group, Inc.



   TO:      Alexander N. Hood
            David H. Seligman
            Juno E. Turner
            Andrew Schmidt
            TOWARDS JUSTICE
            1410 High St., Ste. 300
            Denver, CO 80218
            alex@towardsjustice.org
            david@towardsjustice.org
            juno@towardsjustice.org
            andy@towardsjustice.org




   50369597;1
Case 1:14-cv-02887-JLK-MEH Document 279-1 Filed 06/23/20 USDC Colorado Page 3 of 5




            Andrew H. Turner
            KELMAN BUESCHER FIRM
            600 Grant St., Ste. 825
            Denver, CO 80203
            aturner@laborlawdenver.com

            Hans C. Meyer
            MEYER LAW OFFICE, P.C.
            P.O. Box 40394
            Denver, CO 80204
            hans@themeyerlawoffice.com
            P. David Lopez
            OUTTEN & GOLDEN, LLP
            601 Massachusetts Ave. NW
            2nd Floor West Suite
            Washington, DC 20001
            pdl@outtengolden.com

            Adam L. Koshkin
            Rachel W. Dempsey
            OUTTEN & GOLDEN, LLP
            One California St., 12th Fl.
            San Francisco, CA 94111
            akoshkin@outtengolden.com
            rdempsey@outtengolden.com

            Michael J. Scimone
            Ossai Miazad
            Elizabeth V. Stork
            OUTTEN & GOLDEN, LLP
            685 Third St., 25th Fl.
            New York, NY 10017
            mscimone@outtengolden.com
            om@outtengolden.com
            estork@outtengolden.com

            R. Andrew Free
            LAW OFFICE OF R. ANDREW FREE
            P.O. Box 90568
            Nashville, TN 37209
            andrew@immigrantcivilrights.com




   50369597;1
Case 1:14-cv-02887-JLK-MEH Document 279-1 Filed 06/23/20 USDC Colorado Page 4 of 5




            Brandt P. Milstein
            MILSTEIN LAW OFFICE
            1123 Spruce St.
            Boulder, CO 80302
            brandt@milsteinlawoffice.com




   50369597;1
Case 1:14-cv-02887-JLK-MEH Document 279-1 Filed 06/23/20 USDC Colorado Page 5 of 5




                                    CERTIFICATE OF SERVICE

            I hereby certify on this 22nd day of June, 2020, a true and correct copy of the foregoing

   AMENDED NOTICE OF F.R.C.P. 30(b)(1) DEPOSITION OF HUGO HERNANDEZ was

   electronically served via e-mail on the following:

                                        Counsel for Plaintiffs:
 Alexander N. Hood                 P. David Lopez                  R. Andrew Free
 David H. Seligman                 OUTTEN & GOLDEN, LLP            LAW OFFICE OF R. ANDREW FREE
 Juno E. Turner                    601 Massachusetts Ave. NW       P.O. Box 90568
 Andrew Schmidt                    2nd Floor West Suite            Nashville, TN 37209
 TOWARDS JUSTICE                   Washington, DC 20001            andrew@immigrantcivilrights.com
 1410 High St., Ste. 300           pdl@outtengolden.com
 Denver, CO 80218                                                  R. Andrew Free
 alex@towardsjustice.org           Adam L. Koshkin                 LAW OFFICE OF R. ANDREW FREE
 david@towardsjustice.org          Rachel W. Dempsey               2004 8th Ave. South
 juno@towardsjustice.org           OUTTEN & GOLDEN, LLP            Nashville, TN 37209
 andy@towardsjustice.org           One California St., 12th Fl.    andrew@immigrantcivilrights.com
                                   San Francisco, CA 94111
 Andrew H. Turner                  akoshkin@outtengolden.com       Brandt P. Milstein
 KELMAN BUESCHER FIRM              rdempsey@outtengolden.com       MILSTEIN LAW OFFICE
 600 Grant St., Ste. 825                                           1123 Spruce St.
 Denver, CO 80203                  Michael J. Scimone              Boulder, CO 80302
 aturner@laborlawdenver.com        Ossai Miazad                    brandt@milsteinlawoffice.com
                                   Elizabeth V. Stork
 Hans C. Meyer                     OUTTEN & GOLDEN, LLP
 MEYER LAW OFFICE, P.C.            685 Third St., 25th Fl.
 P.O. Box 40394                    New York, NY 10017
 Denver, CO 80204                  mscimone@outtengolden.com
 hans@themeyerlawoffice.com        om@outtengolden.com
                                   estork@outtengolden.com



                                                        s/ Nick Mangels
                                                        Nick Mangels




   50369597;1
